     Case 13-82690         Doc 32      Filed 10/09/18 Entered 10/09/18 13:31:03                 Desc Main
                                         Document     Page 1 of 8

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: MOORE, DEAN S                                           §    Case No. 13-82690-TML
              MOORE, LISA                                             §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         STEPHEN G. BALSLEY, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $811,050.00                          Assets Exempt: $11,050.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$4,154.89             Claims Discharged
                                                       Without Payment: $154,630.06

 Total Expenses of Administration:$8,345.11


         3) Total gross receipts of $     12,500.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $12,500.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 13-82690           Doc 32       Filed 10/09/18 Entered 10/09/18 13:31:03                      Desc Main
                                            Document     Page 2 of 8


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                         $921,000.00             $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           8,345.11          8,345.11           8,345.11

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                    158,784.00          73,122.95          73,122.95          4,154.89

                                        $1,079,784.00         $81,468.06         $81,468.06        $12,500.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on July 31, 2013.
  The case was pending for 61 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 09/14/2018                 By: /s/STEPHEN G. BALSLEY
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 13-82690             Doc 32        Filed 10/09/18 Entered 10/09/18 13:31:03                           Desc Main
                                                              Document     Page 3 of 8



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                            UNIFORM                                $ AMOUNT
              DESCRIPTION
                                                                                           TRAN. CODE 1                            RECEIVED
     3 acres of vacant lot, Willard,WI                                                     1110-000                                  12,500.00


    TOTAL GROSS RECEIPTS                                                                                                            $12,500.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                            UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                           TRAN. CODE                                 PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED                CLAIMS                 CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form             ASSERTED               ALLOWED             PAID
                                                       CODE                6D)
 NOTFILED         BMO Harris Mortgage Services 4110-000                      62,000.00            N/A                    N/A                      0.00

 NOTFILED         Harris N.a. Bmo Harris Bank 4110-000                              0.00          N/A                    N/A                      0.00
                  - Bankruptcy
 NOTFILED         BMO Harris Mortgage Services 4110-000                     169,000.00            N/A                    N/A                      0.00

 NOTFILED         BMO Harris Mortgage Services 4110-000                     690,000.00            N/A                    N/A                      0.00


    TOTAL SECURED CLAIMS                                                   $921,000.00                  $0.00             $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                  CLAIMS                 CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED               ASSERTED               ALLOWED             PAID
                                                       CODE
 Trustee Compensation - STEPHEN G. BALSLEY                  2100-000            N/A                   2,000.00          2,000.00            2,000.00

 Attorney for Trustee Expenses (Trustee                     3120-000            N/A                     34.95             34.95                  34.95
 Firm) - Barrick, Switzer, Long, Balsley &



UST Form 101-7-TDR (10/1/2010)
             Case 13-82690         Doc 32    Filed 10/09/18 Entered 10/09/18 13:31:03                 Desc Main
                                               Document     Page 4 of 8
 Other - Barrick, Switzer, Long, Balsley &   3210-000            N/A              3,587.50      3,587.50      3,587.50
 Van Evera
 Other - Knight Barry Title Services, LLC    2820-000            N/A              1,205.61      1,205.61      1,205.61

 Other - Knight Barry Title Services, LLC    3510-000            N/A                875.00       875.00           875.00

 Other - Knight Barry Title Services, LLC    2500-000            N/A                600.00       600.00           600.00

 Other - Knight Barry Title Services, LLC    2820-000            N/A                 37.50         37.50           37.50

 Other - INTERNATIONAL SURETIES, LTD.        2300-000            N/A                  4.55          4.55            4.55

 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                  $8,345.11      $8,345.11     $8,345.11
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS               CLAIMS             CLAIMS       CLAIMS
                                         TRAN.
                                                     SCHEDULED            ASSERTED           ALLOWED        PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT               TRAN.          (from Form       (from Proofs of     ALLOWED        PAID
                                         CODE               6E)               Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                        $0.00               $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT               TRAN.          (from Form       (from Proofs of     ALLOWED        PAID
                                         CODE               6F)               Claim)
      1    Discover Bank                7100-000             12,894.00          12,894.74      12,894.74          732.69

      2    Discover Bank                7100-000              7,360.00            7,360.97      7,360.97          418.25

      3    Commerce Bank                7100-000              9,318.00            9,318.51      9,318.51          529.48

      4    Alliant Credit Union         7100-000             14,767.00          14,762.60      14,762.60          838.82

      5    Fifth Third Bank             7100-000              4,282.00            4,282.77      4,282.77          243.35

      6    Capital One Bank (USA), N.A. 7100-000             10,625.00          10,625.76      10,625.76          603.76

      7    American Express Bank, FSB   7100-000              6,405.00            6,405.60      6,405.60          363.97

      8    eCAST Settlement             7100-000              1,944.00            1,944.14      1,944.14          110.47
           Corporation, assignee


UST Form 101-7-TDR (10/1/2010)
             Case 13-82690          Doc 32   Filed 10/09/18 Entered 10/09/18 13:31:03      Desc Main
                                               Document     Page 5 of 8
      9     eCAST Settlement             7100-000        5,527.00     5,527.86     5,527.86            314.10
            Corporation, assignee
 NOTFILED   Gecrb/walmart                7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Hsbc Bank                    7100-000        7,423.00   N/A              N/A                 0.00

 NOTFILED   Weisfield Jewelers/Sterling 7100-000             0.00   N/A              N/A                 0.00
            Jewelers Inc
 NOTFILED   GECRB/JC Penny              7100-000             0.00   N/A              N/A                 0.00

 NOTFILED   Fifth Third Bank             7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   GECRB/AVB Buying Group       7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Sears/cbna                   7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Sears/cbna                   7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Hsbc/mitsu                   7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   John Bonewicz                7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Fashion Bug/soanb            7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Td Rcs/yard Card/908         7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Marshall & Ilsley Bank       7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Sears/cbsd Citicorp Credit   7100-000            0.00   N/A              N/A                 0.00
            Services/Attn:
 NOTFILED   Kohls/capone                 7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Barclays Bank Delaware       7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Citibank Sd, Na              7100-000       36,240.00   N/A              N/A                 0.00

 NOTFILED   Citibank Sd, Na              7100-000       17,116.00   N/A              N/A                 0.00

 NOTFILED   Cach Llc/Square Two          7100-000       22,983.00   N/A              N/A                 0.00
            Financial
 NOTFILED   Bank Of America              7100-000        1,900.00   N/A              N/A                 0.00

 NOTFILED   American Honda Finance       7100-000            0.00   N/A              N/A                 0.00

 NOTFILED   Comenity Bank/Harlem         7100-000            0.00   N/A              N/A                 0.00
            Furniture
 TOTAL GENERAL UNSECURED                              $158,784.00   $73,122.95   $73,122.95       $4,154.89
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 13-82690                   Doc 32         Filed 10/09/18 Entered 10/09/18 13:31:03                                       Desc Main
                                                                       Document     Page 6 of 8
                                                                                                                                                                          Exhibit 8


                                                                               Form 1                                                                                     Page: 1

                                              Individual Estate Property Record and Report
                                                               Asset Cases
Case Number: 13-82690-TML                                                              Trustee:       (330410)      STEPHEN G. BALSLEY
Case Name:         MOORE, DEAN S                                                       Filed (f) or Converted (c): 07/31/13 (f)
                   MOORE, LISA                                                         §341(a) Meeting Date:        09/05/13
Period Ending: 09/14/18                                                                Claims Bar Date:             12/12/13

                                 1                                     2                          3                       4                    5                      6

                     Asset Description                              Petition/            Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                Unscheduled       (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                                Remaining Assets

 1        2411 N. Riverside Dr, McHenry,IL                            615,000.00                        0.00                                        0.00                      FA

 2        2922 Kama Ave, McHenry,IL                                   185,000.00                        0.00                                        0.00                      FA

 3        3 acres of vacant lot, Willard,WI                             6,500.00                   20,000.00                                   12,500.00                      FA
           See Order to Employ Realtor entered October 23,
          2013.
          See Order to Sell Real Estate entered May 16, 2018.

 4        checking account w/ BMO Harris                                     0.00                       0.00                                        0.00                      FA

 5        checking account w/ BMO Harris Bank                              500.00                       0.00                                        0.00                      FA

 6        savings account w/ Alliant Credit Union                          200.00                       0.00                                        0.00                      FA

 7        older household furniture & personal belongings                  750.00                       0.00                                        0.00                      FA

 8        necessary wearing apparel                                        300.00                       0.00                                        0.00                      FA

 9        wedding rings & misc. costume jewelry                            300.00                       0.00                                        0.00                      FA

10        2003 Chevy Silverado                                          3,500.00                        0.00                                        0.00                      FA

11        2003 Lincoln Navagator                                        4,000.00                        0.00                                        0.00                      FA

12        2003 Buik LaSabre                                             1,500.00                        0.00                                        0.00                      FA

 12      Assets      Totals (Excluding unknown values)               $817,550.00                  $20,000.00                                  $12,500.00                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):      December 31, 2013               Current Projected Date Of Final Report (TFR):       June 14, 2018 (Actual)




                                                                                                                                         Printed: 09/14/2018 10:51 AM      V.14.14
                        Case 13-82690                   Doc 32          Filed 10/09/18 Entered 10/09/18 13:31:03                                              Desc Main
                                                                          Document     Page 7 of 8
                                                                                                                                                                                 Exhibit 9


                                                                                      Form 2                                                                                      Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:         13-82690-TML                                                                    Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           MOORE, DEAN S                                                                   Bank Name:          Rabobank, N.A.
                     MOORE, LISA                                                                     Account:            ******6066 - Checking Account
Taxpayer ID #: **-***3886                                                                            Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 09/14/18                                                                              Separate Bond: N/A

   1            2                           3                                         4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                 T-Code              $                  $       Account Balance
06/01/18                 Knight Barry Title Services, LLC    Proceeds from Sale of Real Estate                                        9,781.89                                   9,781.89
               {3}                                              Sale Price                       12,500.00      1110-000                                                         9,781.89
                                                                County Property Taxes            -1,205.61      2820-000                                                         9,781.89
                                                                (2016, 2017 & prorated
                                                                2018)
                                                                Real Estate Commission             -875.00      3510-000                                                         9,781.89
                                                                Escrow/Title Charges               -600.00      2500-000                                                         9,781.89
                                                                (Closing Fee, Title
                                                                Policy, Special
                                                                Assessment Letter)
                                                                Transfer Tax                        -37.50      2820-000                                                         9,781.89
06/04/18      101        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                        4.55             9,777.34
                                                             BALANCE AS OF 06/04/2018 FOR CASE
                                                             #13-82690, Bond #016018067
08/10/18      102        STEPHEN G. BALSLEY                  Dividend paid 100.00% on $2,000.00, Trustee        2100-000                                   2,000.00              7,777.34
                                                             Compensation; Reference:
08/10/18      103        Commerce Bank                       Dividend paid 5.68% on $9,318.51; Claim# 3;        7100-000                                      529.48             7,247.86
                                                             Filed: $9,318.51; Reference:
08/10/18      104        Alliant Credit Union                Dividend paid 5.68% on $14,762.60; Claim#          7100-000                                      838.82             6,409.04
                                                             4; Filed: $14,762.60; Reference:
08/10/18      105        Fifth Third Bank                    Dividend paid 5.68% on $4,282.77; Claim# 5;        7100-000                                      243.35             6,165.69
                                                             Filed: $4,282.77; Reference:
08/10/18      106        Capital One Bank (USA), N.A.        Dividend paid 5.68% on $10,625.76; Claim#          7100-000                                      603.76             5,561.93
                                                             6; Filed: $10,625.76; Reference:
08/10/18      107        American Express Bank, FSB          Dividend paid 5.68% on $6,405.60; Claim# 7;        7100-000                                      363.97             5,197.96
                                                             Filed: $6,405.60; Reference:
08/10/18      108        Barrick, Switzer, Long, Balsley &   Combined Check for Claims#et_al.                                                              3,622.45              1,575.51
                         Van Evera
                                                                Dividend paid 100.00%               34.95       3120-000                                                         1,575.51
                                                                on $34.95; Claim# ;
                                                                Filed: $34.95
                                                                Dividend paid 100.00%             3,587.50      3210-000                                                         1,575.51
                                                                on $3,587.50; Claim# ;
                                                                Filed: $3,587.50
08/10/18      109        Discover Bank                       Combined Check for Claims#1,2                                                                 1,150.94               424.57
                                                                Dividend paid 5.68% on             732.69       7100-000                                                          424.57
                                                                $12,894.74; Claim# 1;
                                                                Filed: $12,894.74
                                                                Dividend paid 5.68% on             418.25       7100-000                                                          424.57

                                                                                                      Subtotals :                    $9,781.89            $9,357.32
{} Asset reference(s)                                                                                                                         Printed: 09/14/2018 10:51 AM        V.14.14
                        Case 13-82690                Doc 32     Filed 10/09/18 Entered 10/09/18 13:31:03                                               Desc Main
                                                                  Document     Page 8 of 8
                                                                                                                                                                          Exhibit 9


                                                                             Form 2                                                                                       Page: 2

                                                Cash Receipts And Disbursements Record
Case Number:        13-82690-TML                                                              Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:          MOORE, DEAN S                                                             Bank Name:          Rabobank, N.A.
                    MOORE, LISA                                                               Account:            ******6066 - Checking Account
Taxpayer ID #: **-***3886                                                                     Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 09/14/18                                                                       Separate Bond: N/A

   1            2                       3                                      4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                     Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From             Description of Transaction                T-Code              $                  $       Account Balance
                                                          $7,360.97; Claim# 2;
                                                          Filed: $7,360.97
08/10/18      110       eCAST Settlement Corporation,   Combined Check for Claims#8,9                                                                  424.57                0.00
                        assignee
                                                          Dividend paid 5.68% on            110.47       7100-000                                                            0.00
                                                          $1,944.14; Claim# 8;
                                                          Filed: $1,944.14
                                                          Dividend paid 5.68% on            314.10       7100-000                                                            0.00
                                                          $5,527.86; Claim# 9;
                                                          Filed: $5,527.86

                                                                             ACCOUNT TOTALS                                    9,781.89             9,781.89                $0.00
                                                                                    Less: Bank Transfers                           0.00                  0.00
                                                                             Subtotal                                          9,781.89             9,781.89
                                                                                    Less: Payments to Debtors                                            0.00
                                                                             NET Receipts / Disbursements                     $9,781.89            $9,781.89



                                                                                                                                Net             Net                   Account
                                                                             TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                             Checking # ******6066                             9,781.89             9,781.89                 0.00

                                                                                                                              $9,781.89            $9,781.89                $0.00




{} Asset reference(s)                                                                                                                  Printed: 09/14/2018 10:51 AM        V.14.14
